Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER Pursuant to 18 U.S.C. Section1350, as adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 The undersigned, Gary L. Cavey, Chief Executive Officer of Ballantyne Strong,Inc. (the Company), has executed this certification in connection with the filing with the Securities and Exchange Commission of the Company's Quarterly Report on Form10-Q for the three months ended September30, 2012 (the Report). The undersigned hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to his knowledge that: 1. The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. IN WITNESS WHEREOF, the undersigned has executed this certification as of the 9th day of November, 2012. /s/ GARY L. CAVEY Gary L. Cavey Chief Executive Officer A signed original of this written statement required by Section906 has been provided to Ballantyne Strong,Inc. and will be retained by Ballantyne Strong,Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
